Title: From John Quincy Adams to Abigail Smith Adams, 25 October 1814
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 65.
My beloved Mother.
Ghent 25. October 1814. Tuesday.

This is the day of jubile! the fiftieth year since your marriage is completed! By the blessing of Heaven, my dear father can look back to all the succession of years since that time, with the conscious recollection that it was a happy day—The same pleasing remembrance I flatter myself is yours; and may that gracious being who has hitherto conducted you together through all the vicissitudes of an eventful life, still watch over you! Still reserve for you many years of health, of comfort, and of mutual happiness!
I wrote you a few days since a Letter, in the expectation that Mr Smith would have embarked at Antwerp in the Neptune, which is ordered round to wait for my Colleagues at Brest—He has however determined to stay here, at present, and to travel eventually by land, to join the vessel at that place. This Letter will be taken by Mr Connell, who goes in the Chauncey, with dispatches from our joint mission to the Government.
It is much to be lamented that such earnest and sanguine expectations of Peace, have been entertained in America from the present Negotiation. The desire of Peace, though in itself the proper and laudable, was unfortunately in the circumstances of our Country and of the times the greatest obstacle to its own object. It has been considered by our Enemies that we were or should be prepared to make any sacrifice, even of our Union and Independence to obtain it—This is not the Spirit that will secure Peace to us—Peace is to be obtained, only as it was after the war of our Revolution; by manifesting the determination to defend ourselves to the last extremity— It is not by capitulations like those of Nantucket, and of Washington County in the State of Massachusetts, and of Alexandria, that we shall obtain Peace—The capitulation of Alexandria, is so inexpressibly shameful that People here, who would gladly be friends of our Country, ask us whether it is not a forgery of our enemies, and whether there really existed Americans base enough to subscribe to such terms—They say that the infamy of submitting to them was greater than that of exacting them.
Of Peace, there is at present, no prospect whatever—The British Government have sufficiently disclosed their intention of reducing again to subjection as large a portion of the United States as they can occupy—They have taken possession of our Territory as far as Penobscot river; and now they make no scruple of demanding it.
But it does not appear to be their intention to break up this negotiation: they keep us here, raising one extravagant and insulting pretension after another, ready to insist upon it, or to recede from it, according as they may find their interest to dictate, or the circumstances to warrant; and here we are reasoning and expostulating with them, intreating them to consent to a Peace, and above all dreading to break off the negotiation because Peace, Peace, is the cry our Country; and because we cannot endure the idea of disappointing it.
While we have the miniature of a Congress here for the affairs of England with the United States, there is a great one at Vienna, which is to settle the future destinies of Europe. There too England appears inclined to take the lead and direction of all affairs, but it is probable that France also will have something to say in those arrangements—The Prince of Talleyrand, the French Ambassador there, has stated in a memorial that as France has consented to be reduced to her dimensions of 1792, it is but justice on her part to expect that the other great European powers will follow her example—This declaration appears to have been quite unexpected, and to have given rise to so many new ideas among the assembled potentates and Ambassadors that is had been agreed to postpone the opening of the Congress until the first of November.
My letters from my wife, are of 30 September, when the Winter at St: Petersburg was already setting in—I present my dutiful remembrance to my father; my affectionate regards to my boys and am your ever devoted Son 
John Quincy Adams